254 S.W.3d 103 (2008)
Ricky E. RAY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89332.
Missouri Court of Appeals, Eastern District, Division Four.
March 11, 2008.
Motion for Rehearing and/or Transfer Denied April 21, 2008.
Application for Transfer Denied June 24, 2008.
Ricky E. Ray, Mineral Point, MO, pro se.
Shaun J. Mackelprang, Karen L. Kramer, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER, III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2008.

ORDER
PER CURIAM.
Ricky Ray (hereinafter, "Movant") was convicted of murder in the first degree, Section 565.020 RSMo (2000). Movant was sentenced to life imprisonment without the possibility of parole. This Court affirmed his conviction. State v. Ray, 186 S.W.3d 284 (Mo.App. E.D.2005).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel failed to: (1) call witnesses on his behalf; (2) fully investigate the crime scene; (3) impeach the State's witnesses; (4) develop an alternative perpetrator; and (5) investigate the medical examiner's report. Movant also alleges he received ineffective assistance of counsel in that his appellate counsel failed to raise a point on appeal, claiming Movant's Miranda rights were violated.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); State v. Driver, 912 S.W.2d 52, 54 (Mo. banc 1995). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).